Opinion of the Court by
Judge Robertson:
Though there is no formal bill of execptions, yet the agreement *694of the parties shows all the evidence on the trial. And we cannot affirm the judgment for the following reasons:

Holt, Stubblefield, for appellant.


Sims, for appellees.

1. The answer, simply charging usury without facts, is radically insufficient as a bar, and the circuit court ought to have treated it, and might have rendered a judgment as by default.
2. We construe the answer as charging usury except as to $500, in each note. The appellant was, of course, entitled to a judgment for- $2,000, uncontroverted. Nevertheless, after a judgment for only $500, verdict and judgment were rendered in bar of the action.
3. The trial was erroneously forced and the appellant taken, apparently, by surprise.
Wherefore, the judgment is reversed and the cause remanded for a new trial.